IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CHIEVY JONES,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-5508

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 25, 2015.

An appeal from an order of the Circuit Court for Duval County.
Adrian G. Soud, Judge.

Chievy Jones, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, ROWE, and MAKAR, JJ., CONCUR.